PROPOSED EXAMINER’S AMENDMENTS
The examiner proposes the following claim amendments in order to place the instant application in condition for allowance. The examiner clarifies that the claims proposed here have not yet been agreed to by applicant, and are being proposed here by the examiner as a way of placing the instant application in condition for allowance.

X) Claim 1 is proposed to be allowed without further amendment.

X) Claim 2 has already been cancelled.

X) Claim 3 is proposed to be cancelled without prejudice or disclaimer. This is because it does not appear to further limit claim 1 in view of the amendments to claim 1.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claims 6-14 are proposed to be cancelled without prejudice or disclaimer. The reason for the proposed cancellation of these claims is that rejoining these claims would result in additional issues of further consideration under 35 U.S.C. 112(a) and/or 112(b). The examiner notes that the examiner is proposing new claims to cover some of the subject matter being cancelled in claims 6-14. However, the proposed new claims do 

X) Claim 15 is proposed to be allowed without further amendment.

X) Claim 16 has already been cancelled.

X) Claim 17 is proposed to be cancelled without prejudice or disclaimer. This is for essentially the same reason that claim 3 is proposed to be cancelled.

X) Claim 18 is proposed to be allowed without further amendment.

X) Claim 19 is proposed to be allowed without further amendment.

X) Claim 20 is proposed to be allowed without further amendment.

X) Claim 21 is proposed to be rejoined and allowed without further amendment.

X) Claim 22 is proposed to be rejoined and allowed without further amendment.

X) Claim 23 has already been cancelled.

X) Claim 24 is proposed to be cancelled without prejudice or disclaimer. This is for essentially the same reason that claim 3 is proposed to be cancelled.

X) Claim 25 is proposed to be rejoined and allowed without further amendment.

X) Claim 26 is proposed to be rejoined and allowed without further amendment.

X) The following new claims are proposed.

Claim 27 (Proposed New): A method comprising administering the complex of claim 1 to a subject.

Claim 28 (Proposed New): The method of claim 27, wherein the subject is suffering from thrombosis.

Claim 29 (Proposed New): The method of claim 27, wherein the subject is suffering from cancer.

Claim 30 (Proposed New): A method comprising administering the composition of claim 15 to a subject.

Claim 31 (Proposed New): The method of claim 30, wherein the subject is suffering from thrombosis.

Claim 32 (Proposed New): The method of claim 30, wherein the subject is suffering from cancer.



Reasons For Proposed Claim Amendments
Close Prior Art – No Rejection: As close prior art, the examiner cites Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14). This reference was cited in the prior office action on 3 June 2021.
Manivasagan is drawn to a chitosan-polypyrrole nanocomposite, as of Manivasagan, title and abstract, intended for use in photothermal therapy. Said nanocomposite has the following structure, as of Manivasagan, page 3, figure 1a, reproduced below.

    PNG
    media_image1.png
    259
    637
    media_image1.png
    Greyscale

As best understood by the examiner, the above-structure, as of the particle on the top right of the above-reproduced figure, is understood to show chitosan coating a polypyrrole nanoparticle. 
Manivasagan differs from the claimed invention because chitosan is not one of the recited coating materials. Manivasagan also differs from the claimed invention because there is no evidence that the chitosan is covalently bound to the polypyrrole in Manivasagan.

en arguendo, the skilled artisan would have been motivated to have substituted polyethyleneimine in place of the chitosan of Manivasagan, the resultant composition would not have met the claimed requirements. This is because, the resultant composition produced by substituting polyethyhleneimine in place of chitosan would not have comprised polyethyleneimine covalently bound to polypyrrole, as required by the instant claims.
Proposed Cancellation of Claims 3, 17, and 24: The examiner is proposing to cancel claims 3, 17, and 24. This is because these claims further limit the shell layer to be made of polyethyleneimine. However, the independent claims already require that the shell layer be made of polyethyleneimine. As such, claims 3, 17, and 24 fail to further limit the independent claims. Therefore, the examiner is proposing to cancel claims 3, 17, and 24.
Proposed Cancellation of Claims 6-14 and Proposed New Claims: The examiner is proposing to cancel claims 6-14. This is because rejoining these claims would necessitate further consideration under 35 U.S.C. 112(a) and 112(b). Namely, the examiner would have to further consider whether the treatment of thrombosis and of cancer is enabled by the claimed method. In order to overcome this issue, the examiner proposed cancelling claims 6-14 and adding new claims 27-32. These new claims recite administering the composition of claim 1 and 15 to a subject. Claims 28 and 31 specify that the subject suffers from thrombosis, and claims 29 and 32 specify that the subject suffers from cancer. However, the proposed new claims do not actually recite that the subject is treated for thrombosis or cancer, and do not require that the claimed method is actually effective for treating the subject for thrombosis or cancer. In contrast, the 
As such, the proposed new claims would not be subject to a rejection under the enablement provision of 35 U.S.C. 112(a); in contrast, claims 6-14 would require further consideration under enablement because the examiner would have to consider whether the recited method is enabled for treating thrombosis or cancer. Furthermore, the proposed new claims do not include the claim language “an effective amount.” This helps avoid a potential issue under 35 U.S.C. 112(b), as the skilled artisan may not have known what amount would have been effective.


Conclusion
Less than all of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612